Exhibit [LETTERHEAD OF MARCUM & KLIEGMAN LLP] April 10, 2009 Securities and Exchange Commission 100 F Street, N.E. Washington, DC20549 Commissioners: We have read the statements made by American Apparel, Inc. under Item 4.01 of its Form 8-K/A dated April 3, 2009.We agree with the statements concerning our Firm in such Form 8-K/A; we are not in a position to agree or disagree with other statements of American Apparel, Inc. contained therein. Very truly yours, /s/ Marcum & Kliegman LLP Marcum & Kliegman LLP /jp
